Name: Commission Regulation (EEC) No 3746/89 of 13 December 1989 on securities for export licences issued under Regulation (EEC) No 3230/88 for beef and veal products qualifying for special treatment on import into a third country
 Type: Regulation
 Subject Matter: cooperation policy;  animal product;  tariff policy;  trade policy
 Date Published: nan

 14. 12. 89 Official Journal of the European Communities No L 364/55 COMMISSION REGULATION (EEC) No 3746/89 of 13 December 1989 on securities for export licences issued under Regulation (EEC) No 3230/88 for beef and veal products qualifying for special treatment on import into a third country is only to be released on presentation of proof of arrival at destinations ; whereas the differences between the Community and the United States of America on certain veterinary measures relating to beef and veal have resulted in a substantial change in trading conditions and whereas, as a result, anticipated exports using licences issued in accordance with the abovementioned Regulation could not be effected ; whereas, as a consequence, provisions should be made for the release of the securities lodged with a view to obtaining those licences ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for beef and veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2931 /79 of 20 December 1979 on the granting of assistance for export of agricultural products which may benefit from a special import treatment in a third country ('), and in particular Article 1 (2) thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (2), as last amended by Regulation (EEC) No 571 /89 (3), Whereas Article 14 and 15 of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (4), as last amended by Regulation (EEC) No 3182/88 (*), lays down detailed rules for export licence applications for the products referred to in Article 1 of Commission Regulation (EEC) No 2973/79 (*), as last amended by Regulation (EEC) No 3434/87 f); Whereas Commission Regulation (EEC) No 3230/88 (s) fixes the quantities of meat which may be exported under these terms of the fourth quarter of 1988 ; Whereas Article 6 (6) of Regulation (EEC) No 2377/80 provides that the security for the export licence concerned HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 6 (6) of Regulation (EEC) No 2377/80, the securities for export licences issued pursuant to Regulation (EEC) No 3230/88 shall be released on application by the parties concerned. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 December 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 334, 28. 12. 1979, p, 8 . (2) OJ No L 148, 28 . 6. 1968, p. 24. (3) OJ No L 61 , 4.-3. 1989, p. 43 . 0 OJ No L 241 , 13 . 9. 1980, p. 5. 0 OJ No L 283, 18 . 10 . 1988, p. 13 . ( «) OJ No L 336, 29. 12. 1979, p. 44. f) OJ No L 327, 18 . 11 . 1987, p. 7. ( ¢) OJ No L 288 , 21 . 10 . 1988, p. 21 .